Name: 83/408/EEC: Commission Decision of 29 July 1983 on the implementation of the reform of agricultural structures in Italy pursuant to Council Directive 72/159/EEC (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural structures and production;  agricultural policy;  economic policy;  Europe; NA
 Date Published: 1983-08-24

 Avis juridique important|31983D040883/408/EEC: Commission Decision of 29 July 1983 on the implementation of the reform of agricultural structures in Italy pursuant to Council Directive 72/159/EEC (Only the Italian text is authentic) Official Journal L 233 , 24/08/1983 P. 0037 - 0037*****COMMISSION DECISION of 29 July 1983 on the implementation of the reform of agricultural structures in Italy pursuant to Council Directive 72/159/EEC (Only the Italian text is authentic) (83/408/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), as last amended by Directive 82/436/EEC (2), and in particular Article 18 (3) thereof, Whereas on 13 April 1983 the Italian Government notified the provisions laying down for 1983 the fixing of the comparable earned income; Whereas under Article 18 (3) of Directive 72/159/EEC the Commission has to determine whether, having regard to the said provisions, the existing provisions in Italy for the implementation of Directive 72/159/EEC continue to satisfy the conditions for financial contribution by the Community; Whereas the abovementioned provisions are consistent with the aims and requirements of Directive 72/159/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 Having regard to the provisions laying down for 1983 the fixing of the comparable earned income, the existing provisions concerning the implementation in Italy of Directive 72/159/EEC continue to satisfy the conditions for financial contribution by the Community to common measures as referred to in Article 15 of Directive 72/159/EEC. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 29 July 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 96, 23. 4. 1972, p. 1. (2) OJ No L 193, 3. 7. 1982, p. 37.